Title: To James Madison from the New York State Canal Commissioners, 8 October 1811
From: New York State Canal Commissioners
To: Madison, James


SirNew York October 8th 1811.
The enclosed Exemplification of a Statute passed the eighth of last april will shew that we are empowered to make application, on behalf of the State of New York, to the Congress of the United States, on the subject of a Canal betwe[e]n the Great Lakes and Hudson’s River.
An object of such general concern seems to be within the scope of that information which is to be communicated to the National Legislature by the President of the United States, and therefore, we deem it our duty to place it in your hands.
We do not assign reasons in it’s support because they will not escape your penetration; neither do we solicit your patronage because we rely on your patriotism. It is submitted to your consideration in the most simple form and we have charged two of our Members Gouverneur Morris and Dewit Clinton to give you Sir, in presenting this Letter, the personal assurance of that respect with which We have the Honor to be Your most obedient servants
Gouvr Morris[and six others]
 